In an action by a wife for a judicial separation, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County, dated October 26, 1960, and entered in Dutchess County on October 31, 1960, as grants the wife’s motion for alimony pendente lite and directs him to pay her $250 per week and to continue the payments theretofore made by him for taxes and household expenses. Upon the stipulation of the parties, dated February 24, 1961, the appeal is dismissed, without costs. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.